         Case 1:19-cv-01061-AJT-IDD Document 1 Filed 08/13/19 Page 1 of 8 PageID# 1


Pro Sc I (Rev. 12/16) Complaint for a Civil Case



                                        United States District Court
                                                                         for the

                                                        Eastern District of Virginia

                                                             Alexandria Division



                           Saeed Alshehii                                          Case No.      I'
                                                                                                                        rk's Office)
                                                                                              (to befilled in by the Clerk'.

                            Plaintijf(s)
(Write the full name ofeach plaintiff who is filing this complaint.
Ifthe names ofall the plaintiffs cannotfit in the space above,
                                                                                   Jury Trial: (check one) 0Yes nNo
please write "see attached" in the space and attach an additional
page with thefull list ofnames.)
                                  -V-



                    Saudi Arabia Cultural Mission




                           Defendantfs)
(Write thefull name ofeach defendant who is being sued. Ifthe
names ofall the defendants cannotfit in the space above,please
write "see attached" in the space and attach an additional page
with thefull list ofnames.)



                                                   COMPLAINT FOR A CIVIL CASE


I.        The Parties to This Complaint
          A.         The Plaintiff(s)

                     Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                     needed.

                                Name                              Saeed Alshehri

                                Street Address                    3105BabashaW ct-

                                City and County                       Fairfax Fairfax

                                State and Zip Code                VA 22031

                                Telephone Number                  571314^6660
                                E-mail Address                    saa112@pitt.edu


          B.         The Defendant(s)

                     Provide the information below for each defendant named in the complaint, whether the defendant is an
                     individual, a government agency, an organization, or a corporation. For an individual defendant,
                     include the person's job or title (ifknown). Attach additional pages if needed.


                                                                                                                                       Page 1 of 5
Case 1:19-cv-01061-AJT-IDD Document 1 Filed 08/13/19 Page 2 of 8 PageID# 2
Case 1:19-cv-01061-AJT-IDD Document 1 Filed 08/13/19 Page 3 of 8 PageID# 3
Case 1:19-cv-01061-AJT-IDD Document 1 Filed 08/13/19 Page 4 of 8 PageID# 4
Case 1:19-cv-01061-AJT-IDD Document 1 Filed 08/13/19 Page 5 of 8 PageID# 5
Case 1:19-cv-01061-AJT-IDD Document 1 Filed 08/13/19 Page 6 of 8 PageID# 6
Case 1:19-cv-01061-AJT-IDD Document 1 Filed 08/13/19 Page 7 of 8 PageID# 7
Case 1:19-cv-01061-AJT-IDD Document 1 Filed 08/13/19 Page 8 of 8 PageID# 8
